DETAILED ACTION



Prosecution on the merits of this application is reopened on claims 1, 5-9, 11-24, and 31-44.  Claims 1, 5-9, 11-24, and 31-44 are considered unpatentable for the reasons indicated below. 


The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 12/577,209, which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 1, 5-9, 11-24, and 31-44 lacks support in the earlier filed application.

The present invention relates to using a cellphone to perform a financial transaction at a point of sale device.  The continuity chain of the instant case has a filing date as early as 5/6/2005.  However, the concept of using a cellphone to perform a financial transaction was introduced in applications with a filing date of 3/17/2015 (e.g., see case no. 14/660,825, or the corresponding PGPUB US 2015/0294295 A1).  Further note that the chain of continuation from the instant case to the ‘825 application is broken because the intervening applications (case nos. 16/186,543 and 15/418,726 which correspond to U.S. patent nos. 10,915,494 and 10,503,940) no longer include details of the above use of a cellphone.  In addition, the ‘825 application includes a substitute specification (dated 10/20/2015), such that issued patent no. 9,569,777 no longer provides details of performing a financial transaction using a cellphone.  However, the parent case (app. no. 17/522,697, filed on 11/9/2021, now U.S. patent no. 11,347,949) does provide support for the subject matter of claims 1, 13, 16.  Thus, the earliest effective filing date for the subject matter of claims 1, 13, and 16 is 11/9/2021. 
	

 Thus the effective filing date of at least one claim in the application appears to be  11/9/2021. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL- 326/326AE).


In accordance to the aforementioned effective filing dates, the following double patenting rejections and prior art rejections are applicable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

     Claims 1, 5, 6, 8, 9, 11, 12 and 17-24 of the Instant Application (see the amendment, dated 6/8/2022):
Claims 1-28 of U.S. patent no. 11,347,949:

Regarding claim 1, a method of performing a financial transaction, the method comprising:
     placing a cellular telephone within reading range of a wireless point of sale device, the cellular telephone being configured to communicate wirelessly using an inductive coupling, wherein the inductive coupling is responsive to a circuit including an electronic switch configured to change between states of the circuit and configured to communicate via the inductive coupling responsive to the state of the circuit;
     and
     communicating financial account information from the cellular telephone to the point of sale device responsive to the state of the circuit to facilitate the financial transaction, the communication of the financial account information using the inductive coupling (see claims 1, 4, and 5 of Patent 949.

Claim 1, An electronic communication system comprising:
a cellular telephone configured to communicate 
wirelessly using an inductive coupling, wherein 
the inductive coupling is part of a circuit including
 an electronic switch configured to change 
between states of the circuit and configured to 
communicate via the inductive coupling 
responsive to the states of the circuit;
Claim 4, the system of claim 2, wherein the cellular telephone further includes a user interface configured to enter a financial account number and the memory is configured to store the financial account number for use in the financial transaction
Claim 5, the system of claim 1, wherein the circuit is configured to facilitate a financial transaction responsive to the states of the circuit via the inductive coupling;

Regarding claim 5,  The method of claim 1, wherein the circuit is 

changed from a first ON state to a second ON 

state, responsive to the electronic switch, and 

wherein the circuit includes a memory configured

to store the first and second ON states (see claim 16 of Patent ‘949.
Claim 16, the system of claim 1, wherein the circuit is configured to operate in at least a first ON state and a second ON state of the states, responsive to the electronic switch
Regarding claim 6, The method of claim 1, wherein the circuit is changed from a first ON state to a second ON state, responsive to the electronic switch, and wherein different amounts of personal information are communicated via the inductive coupling in the first ON state relative to the second ON state (see claim 16 of Patent ‘949);

Claim 16, the system of claim 1, wherein the circuit is configured to operate in at least a first ON state and a second ON state of the states, responsive to the electronic switch 
Regarding claim 8, The method of claim 1, wherein the circuit is configured to store transaction logs (see claim 19 of Patent ‘949);

Claim 19, the system of claim 1, wherein the circuit is configured to store transaction logs
Regarding claim 9, The method of claim 1, wherein the electronic switch is configured for a user to select between a plurality of financial accounts for the financial transaction (see claim 6 of Patent ‘949);

Claim 6, the system of claim 5, wherein the electronic switch is configured for a user to select
Regarding claim 11, The method of claim 1, wherein the electronic switch is configured for a user to enter a personal identification number or a password (see claims 21 of Patent ‘949);

Regarding claim 12, The method of claim 1, wherein the circuit is configured to communicate an account number via inductive coupling to facilitate the financial transaction (see claim 9 of Patent ‘949);

Claim 21, the system of claim 1, further comprising an input configured for a user to enter a personal identification number (PIN), communication via the inductive coupling;










Claim 9, the system of claim 5, wherein the circuit is configured to communicate an account number via the inductive coupling to facilitate the financial transaction;
Regarding claim 17, the method of claim 1, wherein the cellular telephone includes a key memory configured to store an encryption key used to facilitate the financial transaction (see claim 11  of Patent ‘949);

Claim 11, the system of claim 5, further comprising a key memory configured to store an encryption key used to facilitate the financial transaction via the inductive coupling;
Regarding claim 18, the method of claim 1, wherein the cellular telephone includes a key memory configured to store a key required to change the state of the circuit to facilitate the financial transaction via inductive coupling (see claim 12 of Patent ‘949);

Claim 12, the system of claim 5, further comprising a key memory configured to store a key required to change the states of the circuit to facilitate the financial transaction via the inductive coupling;
Regarding claim 19, the method of claim 1, wherein the cellular telephone includes an antenna configured to communicate using WiFi, the antenna being configured to operate at a different radio frequency than the inductive coupling (see claim 22 of Patent ‘949);

Claim 22, the system of claim 1, wherein the cellular telephone includes an antenna configured to communicate using WiFi, the antenna being configured to operate at a different frequency than the inductive coupling;

Regarding claim 21, The method of claim 1, wherein the cellular telephone is configured for insertion of an electronic key, the electronic key including a financial account identifier and a signal communicated via the inductive coupling to facilitate the financial transaction being responsive to the financial account identifier (see claim 24 of Patent ‘949);

Claim 24, the system of claim 1, further comprising an electronic key configured to be inserted into the cellular telephone, electronic key including an account identifier and a signal communicated via the inductive coupling being responsive to the account identifier;

Regarding claim 22, The method of claim 1, wherein the cellular telephone is configured for insertion of an electronic key, the electronic key including an account identifier and the communication via the inductive coupling being responsive to the account identifier, the electronic key being configured to store a password or personal identification number (see claims 24 and of Patent ‘949);

Claim 24, the system of claim 1, further comprising an electronic key configured to be inserted into the cellular telephone, electronic key including an account identifier and a signal communicated via the inductive coupling being responsive to the account identifier;
Claim 25, the system of claim 24, wherein the electronic key is configured to store a password;
Regarding claim 23, The method of claim 1, wherein the circuit includes both the electronic switch and a mechanical switch configured to approve the financial transaction (see claim 13 of Patent ‘949).

Claim 13, the system of claim 5, further comprising a mechanical switch configured to approve the financial transaction


Claims of Patent ‘949 lack the teaching of activating the electronic switch within the cellular telephone to change the state of the circuit.
One of ordinary skill in the art would have readily recognized that the activation step for the electronic switch would have been beneficial for ensuring that the electronic switch is triggered by an act which would regulate the switch in manner appropriate for optimal functionality and limiting system failure.  Therefore, it would have been obvious at the time the invention was made to modify the claims of the Patent ‘949 to arrive at the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 9, 11-13, 17-23, 31-35, and 37-43  is/are rejected under 35 U.S.C. 102[(a)(1)as being anticipated by Ritter (US 6.859,650).

Ritter teaches
Regarding claim 1, a method of performing a financial transaction, the method comprising:
Placing a cellular telephone within reading range of a wireless point of sale device, the cellular telephone being configured to communicate wirelessly using an inductive coupling, wherein the inductive coupling is responsive to a circuit including an electronic switch configured to change between states of the circuit and configured to communicate via the inductive coupling responsive to the state of the circuit (see col. 4, line 39-col. 5, line 35);
Activating the electronic switch within the cellular telephone to change the state of the circuit (see col.4, lines 39-45); and
Communicating financial account information from the cellular telephone to the point of sale device responsive to the state of the circuit to facilitate the financial transaction, the communication of the financial account information using the inductive coupling (see col. 6, lines 27-32 and col. 7, line 58-col. 8, line 9);
Regarding claim 5, the method of claim 1, wherein the circuit is changed from a first ON state to a second ON state, responsive to the electronic switch, and wherein the circuit includes a memory configured to store the first and second ON states (see col. 7, line 58-col. 8, line 9 for support of situational communication of information);
Regarding claim 6, The method of claim 1, wherein the circuit is changed from a first ON state to a second ON state, responsive to the electronic switch, and wherein different amounts of personal information are communicated via the inductive coupling in the first ON state relative to the second ON state (see col. 7, line 58-col. 8, line 9 for support of situational communication of information);
Regarding claim 8, The method of claim 1, wherein the circuit is configured to store transaction logs (see col. 4, lines 18-38);
Regarding claim 9, The method of claim 1, wherein the electronic switch is configured for a user to select between a plurality of financial accounts for the financial transaction (see col. 9, lines 50-58);
Regarding claim 11, The method of claim 1, wherein the electronic switch is configured for a user to enter a personal identification number or a password (see col. 1, line 52-col. 2, line 18);
Regarding claim 12, the method of claim 1, wherein the circuit is configured to communicate an account number via the inductive coupling to facilitate the financial transaction (see col. 9, lines 7-16);
Regarding claim 17, The method of claim 1, wherein the cellular telephone includes a key memory configured to store an encryption key used to facilitate the financial transaction (col. 1, lines 52-65);
Regarding claim 18, The method of claim 1, wherein the cellular telephone includes a key memory configured to store a key required to change the state of the circuit to facilitate the financial transaction via the inductive coupling;
Regarding claim 19, The method of claim 1, wherein the cellular telephone includes an antenna configured to communicate using WiFi, the antenna being configured to operate at a different radio frequency than the inductive coupling (col. 3, lines 47-col. 4, line 2);
Regarding claim 21, The method of claim 1, wherein the cellular telephone is configured for insertion of an electronic key, the electronic key including a financial account identifier and a signal communicated via the inductive coupling to facilitate the financial transaction being responsive to the financial account identifier (col. 1, lines 52-65);
Regarding claim 22, The method of claim 1, wherein the cellular telephone is configured for insertion of an electronic key, the electronic key including an account identifier and the communication via the inductive coupling being responsive to the account identifier, the electronic key being configured to store a password or personal identification number (col. 1, lines 52-65);
Regarding claim 23, The method of claim 1, wherein the circuit includes both the electronic switch and a mechanical switch configured to approve the financial transaction;
Regarding claim 13,
A method of performing a financial transaction, the method comprising:
Placing a cellular telephone within reading range of a wireless point of sale device, the cellular telephone being configured to communicate wirelessly using an inductive coupling, wherein the inductive coupling is responsive to a circuit including an electronic switch configured to change between states of the circuit and configured to communicate via the inductive coupling responsive to the state of the circuit;
Activating the electronic switch within the cellular telephone to change the state of the circuit; and
Communicating financial account information from the cellular telephone to the point of sale device responsive to the state of the circuit to facilitate the financial transaction, the communication of the financial account information using the inductive coupling wherein the cellular telephone is configured for a user to enter a personal identification number (PIN), communication of the financial account information via the inductive coupling being responsive to the personal identification number (col. 6, lines 33-41);
Regarding claim 31, The method of claim 13, wherein the circuit is changed from a first ON state to a second ON state, responsive to electronic switch, and wherein the circuit includes a memory configured to store the first and second ON states (col. 4, lines 18-37);
Regarding claim 32, The method of claim 13, wherein the circuit is changed from a first ON state to a second ON state, responsive to the electronic switch, and wherein different amounts of personal information are communicated via the inducive coupling in the first ON state relative to the second ON state (see col. 7, line 58-col. 8, line 9 for support of situational communication of information);
Regarding claim 33, The method of claim 13, wherein the electronic switch is configured for a user to select between a plurality of financial accounts for the financial transaction (see col. 9, lines 50-58);
Regarding claim 34, The method of claim 13, wherein the circuit is configured to communicate an account number via the inductive coupling to facilitate the financial transaction (see col. 9, lines 7-16);
Regarding claim 35, The method of claim 13, wherein the cellular telephone includes a key memory configured to store a key required to change the state of the circuit to facilitate the financial transaction via the inductive coupling (col. 1, lines 52-65);
Regarding claim 43, The method of claim 13, wherein the cellular telephone is configured for insertion of an electronic key, the electronic key including an account identifier, the electronic key being configured to store the personal identification number (col. 1, lines 52-65);
Regarding claim 16, 
a method of performing a financial transaction, the method comprising:
Placing a cellular telephone within reading range of wireless point of sale device, the cellular telephone being configured to communicate wirelessly using an inductive coupling, wherein the inductive coupling is responsive to a circuit including an electronic switch configured to change between states of circuit and configured to communicate via the inductive coupling responsive to the state of the circuit; and
Communicating financial account information from the cellular telephone to the point of sale device responsive to the state of the circuit to facilitate the financial transaction, the communication of the financial account information using the inductive coupling wherein the cellular telephone includes a user interface configured to enter a financial account number and includes memory configured to store the financial account number and includes memory configured to store the financial account number for use in the financial transaction;
Regarding claim 37, The method of claim 16, wherein the circuit is changed from a first ON state to a second ON state, responsive to the electronic switch, and wherein the circuit includes a memory configured to store the first and second ON states;
Regarding claim 38, The method of claim 16, wherein the circuit is changed from a first ON state to a second ON state, responsive to the electronic switch, and wherein different amounts of personal information are communicated via inductive coupling in the first ON state relative to the second ON state;
Regarding claim 39, The method of claim 16, wherein the electronic switch is configured for a user to select between a plurality of financial accounts for the financial transaction;
Regarding claim 40, The method of claim 16, wherein the circuit is configured to communicate an account number via the inductive coupling to facilitate the financial transaction;
Regarding claim 41, the method of claim 16, wherein the cellular telephone includes a key memory configured to store a key required to change the state of the circuit to facilitate the financial transaction via inductive coupling;
Regarding claim 42, the method of claim 16, wherein the cellular telephone is configured for insertion of an electronic key, the electronic key including an account identifier and the communication via the inductive coupling being responsive to the account identifier, the electronic key being configured to store a password or personal identification number;
Regarding claim 43, the method of claim 16, wherein the cellular telephone is configured for insertion of an electronic key, the electronic key including an account identifier, the electronic key being configured to store the personal identification number;

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 24, 36, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter ‘650 in view of Ritter (US 6,934,689) .
Ritter ‘650 lack the teaching of biometric data.
Ritter ‘689 teaches data stored in memory includes biometric data (col. 6, lines 1-6).
One of ordinary skill in the art would have readily recognized that providing the Ritter ‘650 invention with the biometric data of the Ritter ‘689 invention would have been beneficial considering verifying authenticity via biometric data is a security feature which has been recognized as speedy and also effective application for allowing or permitting admission or usage to help deter and prevent fraudulent occupation.  Therefore it would have been obvious at the time the invention was made of modify the teachings of Ritter ‘650 with the aforementioned teaching of Ritter ‘689.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 26, 2022
JAF


/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876